[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendants, Quan Lin and Lu Ton-Yong, move to reargue the decision by this court, Kocay, J., issued on February 22, 2000, denying the portion of their motion in limine requesting to preclude the plaintiff's expert witness, Dr. Kruger, her attorney CT Page 3790 or other witnesses from testifying as to the plaintiff's alleged shoulder injury and ordering that the plaintiff's attorney is to obtain a ruling from this court, outside the presence of the jury, that anticipated evidence, discussion or testimony that might concern Dr. Kruger's opinion of the plaintiff's shoulder injury is admissible by evidentiary standards.1 On March 27, 2000, this court heard oral argument on the motion to reargue2 After reviewing the merits of the motion, this court rules as follows:
The plaintiff is to provide the defendants, within fifteen days from the date of this decision, the exact nature of the testimony of Dr. Kruger so that the testimony as contemplated within the original decision issued by this court on February 22, 2000 is available to the defendants. Defendants are allowed thirty days therefrom to obtain an independent medical examiner or decide if other testimony is needed to counter the testimony of the plaintiff's medical expert on the issue of the injury to the plaintiff's shoulder, and disclose the same to the plaintiff.
The plaintiff is to provide this information within thirty days of the trial or the plaintiff is barred from presenting evidence regarding the plaintiff's alleged shoulder injury.
BY THE COURT,
Andre M. Kocay, Judge